EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Nam Huynh (Reg. No. 60703) on 01/06/2021.

The application has been amended as follows: 

Claim 1. (currently amended) A packet processing method implemented by a load-balancing (LB) apparatus and comprising:
receiving a data packet from a user equipment (UE);
selecting, based on historical association information and when the data packet comprises the historical association information, wherein the historical association information is a name, a model, or an identity (ID) number; [[and]]
sending the data packet to the selected service instance; and
selecting a new service instance when a load of the selected service instance exceeds a load threshold.



Claim 2. (currently amended)	The packet processing method of claim 1, further comprising further selecting the selected service instance when [[a]] the load of the selected service instance does not exceed [[a]] the load threshold.



Claim 3. (cancelled)



Claim 4. (currently amended)	The packet processing method of claim 1, further comprising selecting, according to a load balancing rule and when the data packet does not comprise the historical association information, the selected service instance. 



Claim 7. (cancelled). 



Claim 8. (currently amended)	A load-balancing (LB) apparatus comprising:
a memory configured to store instructions; and
a processor coupled to the memory and configured to execute the instructions to:
receive a data packet from a user equipment (UE);
select, based on historical association information and when the data packet comprises historical association information, wherein the historical association information is a name, a model, or an identity (ID) number; [[and]]
send the data packet to the selected service instance; and
select a new service instance when a load of the selected service instance exceeds a load threshold. 



Claim 9. (currently amended)	The LB apparatus of claim 8, wherein the processor is further configured to further select the selected service instance when [[a]] the load of the selected service instance does not exceed [[a]] the load threshold. 



Claim 10. (cancelled). 



Claim 11. (currently amended)	The LB apparatus of claim 8, wherein the processor is further configured to select, according to a load balancing rule and when the data packet does not comprise the historical association information, the selected service instance. 



Claim 14. (cancelled). 



Claim 15. (currently amended)	A computer program product comprising instructions for storage on a non-transitory medium and that, when executed by a processor, cause a load-balancing (LB) apparatus to:
receive a data packet from a user equipment (UE);
select, based on historical association information and when the data packet comprises historical association information, wherein the historical association information is a name, a model, or an identity (ID) number; [[and]]
send the data packet to the selected service instance; and
select a new service instance when a load of the selected service instance exceeds a load threshold. 



Claim 16. (currently amended)	The computer program product of claim 15, wherein the instructions further cause the LB apparatus to further select the selected service instance when [[a]] the load of the selected service instance does not exceed [[a]] the load threshold.. 



Claim 17. (cancelled).



Claim 18. (currently amended)	The computer program product of claim 15, wherein the instructions further cause the LB apparatus to select, according to a load balancing rule and when the data packet does not comprise the historical association selected service instance.



The following is an examiner’s statement of reasons for allowance:

In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentable distinct from the prior art of records.


Caulfield et al. (2018/0205785) discloses a packet processing method implemented by a load-balancing (LB) apparatus and comprising: receiving a data packet from a user equipment (UE); and selecting, based on historical association information and when the data packet comprises the historical association information, a service instance to process the data packet.

However, the prior art of record fails to teach or suggest that selecting, based on historical association information and when the data packet comprises the historical association information, a service instance to process the data packet, wherein the historical association information is a name, a model, or an identity (ID) number; sending the data packet to the selected service instance; and selecting a new service instance when a load of the selected service instance exceeds a load threshold as set 


Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should clearly labeled “Comments on Examiner’s Amendment” or “Reasons for Allowance”. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WOO whose telephone number is (571)270-7521.  The examiner can normally be reached on Telework 9:00AM-6:00PM | IFP M-F 9:00AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 5712727493.  The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW WOO/
Examiner, Art Unit 2441

/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441      
                                                                                                                                                                                                  01/06/2021